DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendments to the claims, field March 10, 2022, are acknowledged. Claims 1, 3, 6-7, and 11-13 are amended. No new matter has been added. Claims 1-14 are currently pending and considered in this office action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, 9-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida (previously cited, US 20180093326 A) in view of 3Dprinting.com (previously cited, “How 3D Printed Lattice Structures Improve Mechanical Properties”).
Regarding Claim 1, Ishida discloses a method for producing a metal shaped article having a porous structure (see para. [0017]; see para. [0019] and [0079]; an article which comprises voids, or one comprising a porous material, reads on porous structure), comprising: 
a shaping step of shaping a shaped article, the shaped article including a plurality of columns that contain a resin material that extend from a substrate (see para. [0229]; see Fig. 5, columns of support forming portions 1A, 5), the shaped article also including a sintering target material (see Fig. 5 and 6, three-dimensional shaped-article manufacturing composition 1B), 
the shaping being performed by repeatedly performing a resin material supply step of supplying a liquid containing the resin material to a plurality of places of the substrate (see para. [0059]; see Fig. 5, wherein support forming portions 1A, 5 are in a plurality of places; see Fig. 6 wherein the process is repeated to form multiple layers), 
a curing step of curing the liquid (see para. [0176]; see para. [0230]), and 
a sintering target material supply step of supplying the sintering target material to the substrate (see Fig. 5 and 6, sintering target material 1B has been supplied to the substrate); and
a removal step of removing the substrate (see Fig. 9, the substrate has been removed).

Ishida discloses wherein the resin material supply step may be performed to supply the resin support material to a plurality of places (see Fig. 5 and 6), and wherein the pattern of the resin material may be a pattern, and complicated shape (see para. [0053]; see also para. [0275]-[0276]). Ishida however, does not expressly disclose wherein the resin material is supplied at intervals in a plane defined by two perpendicular directions.
3Dprinting.com teaches wherein three-dimensionally created articles comprising lattice structures greatly improve mechanical properties of parts while reducing weight (see section, “Why Lattices?”). 3D printing.com demonstrates known lattice structures (see Image 1 below) wherein cavities of the lattice exist at intervals in a plane defined by two perpendicular directions (such as the x-y plane).


    PNG
    media_image1.png
    221
    823
    media_image1.png
    Greyscale

Image 1: known lattice structures illustrated in 3Dprinting.com wherein cavities exist at intervals in the x-y plane. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the invention of Ishida to specifically form a shaped part comprising a lattice structure, as taught by 3Dprinting.com, such that in order to form the lattice structure, the resin support material would have necessarily been supplied at intervals in a plane defined by two perpendicular directions, as claimed. One would be motivated to make this type of lattice structure in order to produce a part with increased mechanical properties while reducing weight and cost of material (see teaching above by 3Dprinting.com).

Ishida does not expressly disclose wherein the plurality of columns that contain a resin material are interior columns. However, it would have been obvious that the support material be applied as interior columns in order to produce the lattice structure taught by 3Dprinting.com (see Image 1 above wherein internal cavities would require the supporting resin material of Ishida during manufacturing to be internal columns). 
Additionally, applying the support material resin of Ishida to be an internal column as opposed to an exterior support column would merely require a rearrangement of parts. It has been held that rearranging parts of an invention involves only routine skill in the art. See MPEP 2144.04 VI. One would be motivated to form interior columns as a means to produce a lattice structure (as demonstrated above by 3Dprinting.com) or to form cooling channels (conduits) or functional passages, which are well-known structures in the art of additive manufacturing.

Ishida in view of 3Dprinting.com further disclose a degreasing step and support column removal step (see Fig. 11; see para. [0103] and para. [0111]). It would be obvious to one of ordinary skill in the art that this degreasing step would also degrease the internal columns required to produce the lattice shape (see Image 1 above). One of ordinary skill in the art would appreciate that the support columns would need to be degreased (binder removed) prior to removal of the support column (see para. [0113]-[0114]). Additionally, one of ordinary skill in the art would appreciate that support columns made completely of the resin material (binder) would be removed during degreasing to directly form through-holes.
Ishida in view of 3Dprinting.com disclose wherein the degreasing and the removal of the support (interior) columns thereby form interior through-holes within the shaped article (see Fig. 11, degreasing step and support material removal step; see Fig. 9 wherein support resin 1A,5 has been removed; see Image 1 from 3Dprinting.com wherein there are through-holes within the lattice structure which would result from interior column removal). Again, the degreasing is necessary to remove the support column material (i.e., one of ordinary skill in the art would need to remove binder prior to removing a support via ‘blown air or fluid’ as disclosed in para. [0113] of Ishida, or the support column would be completely removed by degreasing in the case where the support column composition is fully resin-based), and thus formation of the through holes through removal of the internal columns would necessarily include the degreasing step. Examiner notes that the claims do not currently require that the through-holes are formed by a method consisting of degreasing (heat treating) the internal columns.
Ishida in view of 3Dprinting.com further disclose a sintering step of sintering the sintering target material (see Fig. 11, bonding; see para. [0115]).

Regarding Claim 4, Ishida discloses wherein in the resin material supply step, the liquid is ejected and supplied as a liquid droplet from a head (see para. [0059] and Fig. 4, droplet 1A, see Fig. 12 showing nozzle head M2; see also para. [0255] and [0256]).

Regarding Claim 5, Ishida discloses wherein the sintering target material is in a paste form by containing a solvent (see para. [0071]; see para. [0045] which discloses wherein the composition of the sintering target material, 1B’, comprises a solvent which would form a paste), and a drying step of drying the solvent in the sintering target material is included after the sintering target material supply step (see para. [0086]; one of ordinary skill in the art would appreciate that irradiating or placement of the layer in dry air, or combination thereof, reads on drying the solvent in the sintering target material; furthermore, Ishida discloses wherein the sintering target material comprises a curable resin dissolved in the solvent which is allowed to cure (see para. [0183] and para. [0176]); one of ordinary skill in the art would appreciate that the solvent would dry during the curing of the binder).

Regarding Claim 9, Ishida discloses wherein a compression step of pressurizing the sintering target material toward the substrate is included during the sintering target material supply step or after the sintering target material supply step (see para. [0054], para. [0056] and para. [0245]; see Fig. 5 showing ejection of sintering target material towards the substrate; one of ordinary skill in the art would appreciate that ejecting a material towards the substrate using a nozzle head and/or by means of ink jetting involves compressing the material in the nozzle and pressurizing the material towards the substrate; one of ordinary skill in the art would appreciate that the pressurizing of the material towards the substrate from a nozzle or inkjet reads as occurring during the sintering target material supply step).

Regarding Claim 10, Ishida discloses wherein a liquid repellent film is formed at the substrate, and in the resin material supply step, the liquid is supplied onto the liquid repellent film (see para. [0254]; see also para. [0281]; a sacrificial first layer made from the support portion resin material composition (see para. [0229]) reads on the claimed limitations).

Regarding Claim 11, Ishida in view of 3D-printing.com disclose wherein the liquid repellent film is made of a resin, and in the degreasing step, not only the interior columns, but also the liquid repellent film is degreased (one of ordinary skill in the art would appreciate that a component comprising a sacrificial first layer made of the support portion resin material (see para. [0229]) would be degreased along with the (internal) columns and other support portions).

Regarding Claim 12, Ishida in view of 3D-printing.com disclose wherein in the sintering target material supply step, the sintering target material is supplied so that a thickness of the sintering target material from the substrate is equal to or less than a length of the internal column from the substrate (see Fig. 3 and Fig. 6 wherein the sintering target material layer thickness and support portion layer thickness are level and equal; it would be obvious to one of ordinary skill in the art to apply these same thickness in the manufacture of the lattice structures taught by 3Dprinting.com).

Regarding Claim 14, Ishida disclose wherein in the shaping step, an operation, in which the resin material supply step and the curing step are repeated a plurality of times, and thereafter the sintering target material supply step is performed, is repeatedly performed (Fig. 11 wherein the first pattern is completed prior to the second pattern, and this process is repeated; see para. [0059] which discloses wherein the resin material is supplied in a plurality of droplets; see para. [0178]-[0180] and also para. [0229] and [0233], where the droplets are curable resin materials which may be polymerizable or thermosetting, for example; one of ordinary skill in the art would appreciate the droplets and the said curing of these droplets are repeated a plurality of times in order to form a single layer, and would also cure (in the case of polymerizable and thermosetting resins) prior to the formation of the second pattern, i.e., the sintering target material supply step; additionally, it would be one of ordinary skill in the art would to cure the first pattern before applying the second pattern in order to avoid any accidental mixing of compositions).

Claims 2-3, 6-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of 3Dprinting.com, as applied to claim 1 above, in further view of Sachs (previously cited, US 5204055 A).
Regarding Claim 2, Ishida discloses wherein the sintering target material supply step may be supplied by any known means, such as ink jetting (see para. [0069]), and wherein binder is also supplied to the sintering target material (see para. [0045] and para. [0144]), but Ishida does not specifically disclose a binder supply step of supplying a liquid containing a binder to the sintering target material which is performed after the sintering target material supply step.
Sachs discloses a similar invention wherein, after the application of a powdered layer comprising ceramic, metal, or powdered plastic, a liquid binder is selectively supplied using an ink jetting technique. Sachs teaches wherein this technique allows for complex parts with a variety of metal, ceramic, or metal-ceramic compositions to be formed quickly and with a high degree of resolution (see Col. 2, line 59 – Col. 3, line 7). One of ordinary skill in the art would also recognize that the invention of Sachs is well-known to those of ordinary skill in the art and also referred to as binder jetting, a now common 3-dimensional printing technique.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein binder is supplied to the sintering target material after application of the sintering target material, such as described by and taught by Sachs, for the invention disclosed by Ishida and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, and a tailorable powder density and composition, and because it is well-suited for metallic parts and is a well-known, common 3-D printing technique known to those of routine and ordinary skill in the art (see teachings above).

Regarding Claim 3, Ishida discloses wherein the binder is the liquid to be supplied in the resin material supply step to the substrate (see para. [0224]; and para. [0233]-[0235]).

Regarding Claim 6, Ishida does not disclose wherein there is a vibration step of vibrating the sintering target material supplied to the substrate. 
Sachs further teaches wherein sintering target material may be vibrated using sonic or ultrasonic vibrations to ensure uniform deposition and relatively high densities (Col. 5, lines 45-62).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein a powder layer is supplied to the substrate, vibrated, and then a binder is supplied to the sintering target material after the application and vibration of the sintering target material, such as described by and taught by Sachs, for the invention disclosed by Ishida and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, high density, uniform particle distribution and composition. Further, one would be also motivated to vibrate the powder in order to successfully obtain a desired pore size from the dissolution of the void forming material of Ishida (see para. [0045] and para. [0097]; see Fig. 8, showing voids 3 formed by the dissolution of void forming material). One of ordinary skill in the art would appreciate that powder which is more densely packed around the pore forming material will produce the anticipated pore size when the pore forming material is removed in the latter steps.

Regarding Claim 7, Ishida in view of 3Dprinting.com and Sachs discloses wherein in a period between the sintering target material supply step and the vibration step, the interior columns do not protrude from the sintering target material, and in a period after performing the vibration step, the interior columns protrude from the sintering target material (Sachs, Col. 5, lines 45-62). 
It would be obvious to one of ordinary skill in the art that upon application of the sintering target material, the columns of Ishida would not protrude because binder jetting includes application of a uniform layer of powder, often by means of a scraper (see Fig. 2A of Sachs), such that any protruding columns would interfere with the uniform powder layer application. Additionally, it would be obvious to one of ordinary skill in the art that vibration decrease the volume such that the powder layer was below the column of Ishida after vibration because the powder packing has densified as taught by Sachs (see Col. 5, lines 45-62). 
Further, the method steps are the same as claimed, and it would be obvious to one of ordinary skill in the art that the powder behave in the claimed way after vibration. When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); See MPEP 2112.01.

Regarding Claim 13, Ishida in view of 3Dprinting.com discloses wherein the interior columns are exposed at an opposite side to a face thereof where the substrate is disposed prior to the degreasing step (see Fig. 8, the columns of support portion 1A,5 are exposed on the top surface, which is at an opposite side to the face of the object contacting the substrate; one of ordinary skill in the art would appreciate that this occur for internal columns as well), but does not specifically disclose the sintering target material is supplied so that a thickness of the sintering target material from the substrate exceeds a length of the column from the substrate, and a grinding step of grinding a face of the sintering target material at an opposite side to a face thereof where the substrate is disposed until the columns are exposed.
However, Ishida discloses wherein the sintering target material supply step may be supplied by any known means, such as ink jetting (see para. [0069]) and Sachs teaches an ink jetting technique wherein sintering target material is supplied and then followed by a liquid binder which is selectively applied to the powdered layer. Sachs teaches wherein this technique allows for complex parts with a variety of metal, ceramic, or metal-ceramic compositions to be formed quickly and with a high degree of resolution (see Col. 2, line 59 – Col. 3, line 7). Additionally, one of ordinary skill in the art would also recognize that the invention of Sachs is well-known to those of ordinary skill in the art and also referred to as binder jetting, a now common 3-dimensional printing technique.
Sachs further teaches wherein the binder jetting process includes the application of a uniform layer of powder by means of a scraper (see Fig. 2A of Sachs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used binder jetting, wherein a uniform powder layer is supplied to the substrate by means of a scraper, and then a binder is supplied to the sintering target material after the application, such as described by and taught by Sachs, for the invention disclosed by Ishida and 3Dprinting.com. One would be motivated to do this in order to quickly produce a part with increased resolution, high density, uniform particle distribution and composition, and because it is well-suited for metallic parts and is a well-known, common 3-D printing technique known to those of routine and ordinary skill in the art (see teachings above). 
Further, one of ordinary skill in the art would appreciate that the application of the uniform powder layer and the scraping of the excess powder to form the uniform layer would read on the grinding step, and it would be obvious that the (internal) columns be exposed after the scraping/grinding step in order to keep a level surface between the support portions and targeted sintering material layers used to form the final object.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ishida in view of 3Dprinting.com, as applied to claim 1 above, in further view of Suarez (previously cited, US 20150298393 A1).
Regarding Claim 8, Ishida discloses a steel substrate (see para. [0253]), for which one of ordinary skill in the art would appreciate would be affected by a magnetic field, but does not disclose wherein the sintering target material contains a magnetic powder, and a magnetic field attraction step of generating a magnetic field where the magnetic powder is attracted to the substrate is included during the sintering target material supply step or after the sintering target material supply step.
Suarez discloses a method using material which comprises magnetic particles such that when a magnetic field is generated from a substrate, the magnetic particles and thus the material is attracted to the substrate (see Abstract and para. [0011]; magnetic flakes read on magnetic powder]). Arnold teaches wherein this method reliably secures the material to the receiving surface, even during movement of the substrate (see para. [0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further utilized magnetic powder in the sintering target material and a magnetic field attraction step of generating a magnetic field wherein the magnetic powder is attracted to the substrate, during the sintering target material supply step, as taught by Suarez, for the invention disclosed by Ishida and 3Dprinting.com. One would be motivated to use this method as means to securely and reliably form the object (see teaching above), and with further dimensional accuracy even when the substrate has incidentally moved. 
Response to Arguments
Applicant's arguments filed March 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that the lattice structures of 3Dprinting.com do not teach a specific structure wherein a resin material is applied to a plurality of places of the substrate at intervals in a plane defined by perpendicular directions. 
This argument is not found persuasive. 
Ishida discloses material support columns using material containing resin. 3Dprinting.com teaches lattice structures (see Image 1 above), wherein one of ordinary skill in the art would appreciate that material support columns would have been applied where the cavities (through-holes) of the lattice are. One of ordinary skill in the art would appreciate that these cavities occur in intervals across the x-y plane (see Image 1 above). It would be obvious to one of ordinary skill in the art therefore, that the material support columns then also occur at intervals across the x-y plane (a plane defined by two perpendicular directions).

Applicant argues that one of ordinary skill in the art would not use a lattice structure which is ultimately going to be removed during degreasing.
This argument is not found persuasive.
The rejection does not attempt to suggest that the support columns are themselves a lattice structure, but that the formed component is a lattice structure, such that the cavities of the lattice structure would be formed using the support columns.

Applicant argues that Ishida and 3Dprinting.com do not teach that the support material for the columns are degreased to form through-holes where the columns used to be. Applicant argues one of ordinary skill would not remove the columns of Ishida by degreasing because the columns could be removed by mechanical means since they are external columns.
These arguments are not found persuasive.	Firstly, the language ‘where the columns used to be’ is not currently found in the claims, and therefore not commensurate in scope with the claims.
Secondly, Ishida teaches wherein the degreasing step occurs to remove the binder and that the remainder of the support material is removed by means such as brushing or blowing with air (see para. [0113]). It would be obvious to one of ordinary skill in the art that degreasing of the columns would necessarily be required to achieve the removal of all the support material to form the through-holes. It would be obvious to one of ordinary skill in the art therefore, that the degreasing results in the through-holes. As stated in the rejection above, the claims do not require that the through-holes are formed by a processing consisting of the degreasing of the columns.  Further, in the case wherein the support column comprises a fully resin-based material, it would be obvious to one of ordinary skill in the art that the degreasing step may be combined with the support column removal step because the degreasing step would necessarily remove the support column material.
Thirdly, as stated in the rejection above, it would be obvious that the columns of Ishida be formed as internal columns. One of ordinary skill in the art would recognize that internal support columns be required to manufacture the lattice patterns of 3Dprinting.com. Additionally, forming internal passages are well-known in the art of additive manufacturing, and it would be obvious to apply the support columns of Ishida as internal columns to produce other types of passages as well (for example, for cooling conduits).

Applicant argues that there is no reason to assume that the degreasing step of Ishida causes the support portions to be degreased. 
This argument is not found persuasive.
Ishida specifically discloses wherein the support column composition (1A’, 5) comprises resin, to which the degreasing steps are directed to removing. It would be obvious to one of ordinary skill in the art that the degreasing step would be applied to the entire component (such as in a batch furnace) and thus would also degrease the support columns.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Natarajan (US 20180236731 A1): teaches a similar binder jetting method for metallic parts support material forms internal columns (see para. [0042], [0044] and [0047]) which are removed by heating, i.e., degreasing (see Fig. 7; see para. [0047]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE P SMITH whose telephone number is (303)297-4428. The examiner can normally be reached Monday - Friday 9:00-4:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571)-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE P. SMITH
Patent Examiner
Art Unit 1735

/CATHERINE P SMITH/             Examiner, Art Unit 1735 

                                                                                                                                                                                          /KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735